Citation Nr: 1753787	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before the Board in a February 2015 substantive appeal.  However, in October 2017, the Board was notified that the Veteran wished to cancel his hearing that had been scheduled in October 2017.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record indicates that the Veteran submitted a request to withdraw his current appeal seeking SMC based on the need for regular aid and attendance, based presumably on his service-connected cardiac disease, on the same day in September 2017 that he submitted a new claim (which was received in October 2017) for the same benefit based on Parkinson's disease, which had more recently been determined to be service-connected.  

Given that the outcome of the newly submitted claim of entitlement to SMC based on the need for regular aid and attendance hinges upon consideration of all service-connected disabilities, the Veteran's earlier claim for SMC is inextricably intertwined with the current claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the Veteran's appeal of the denial of his earlier claim for SMC based on the need for regular aid and attendance cannot be dismissed at this time.  

Because the Veteran's latest claim for SMC based on the need for regular aid and attendance is actively being developed by the AOJ (a VA examination was completed in early November 2017) and has, as yet, not been adjudicated, the earlier appeal for the same benefit may not be addressed by the Board until the later claim is fully developed and adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

After the completion of any and all development deemed necessary, readjudicate the issue on appeal in conjunction with adjudication of the claim for SMC based on the need for regular aid and attendance received in October 2017.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




